                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   No. 5:18-CV-497-BO

MMP,LLC,                                      )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )                       ORDER
                                              )
CITY OF RALEIGH,                              )
                                              )
        Defendant.                            )



        This cause comes before the Court on plaintiffs amended motion to remand the instant

action to Wake County Superior Court. [DE 16] The matter has been fully briefed and is ripe for

disposition. For the reasons that follow, plaintiffs amended motion to remand [DE 16] is

GRANTED.

                                         BACKGROUND

        In October 2018, plaintiff filed this action in Wake County Superior Court for declaratory

relief, injunctive relief, and damages in connection with property plaintiff owns. [DE 1-2]. Plaintiff

alleged both state law claims and claims under the Fourteenth Amendment. Id. Defendant removed

-the action to this Court, invoking federal questionjurisdiction. 28 U.S.C. §§ 1331; 1441.

        Plaintiff then filed a notice voluntarily dismissing without prejudice its federal claims and

moving to remand the case to state court. [DE 12, 13]. Plaintiff subsequently amended its motion.

[DE 16]. Defendant opposed the remand motion an<;l argued that Federal Rule of Civil Procedure

41 applies only to the voluntarily dismissal of actions, not claims. [DE 19]. In response, plaintiff

amended its complaint as of right to remove the federal claims. [DE 20]. Plaintiff argues that, as
no claims arising under federal law remain, the Court no longer has jurisdiction over the action

and it must be remanded to Wake County Superior Court. [DE 21].

                                            DISCUSSION

       Removal of a civil action from state court is only proper where the federal district courts

would have original jurisdiction, 28 U.S.C. § 1441, and it is the burden of the removing party to

show that jurisdiction lies in the federal court. Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th

Cir. 2004) (en bane). Removal jurisdiction must be construed strictly in light of federalism

concerns, and if jurisdiction in the federal district court is determined to be doubtful, remand is

required. Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994). Federal

district courts have original jurisdiction over "all civil actions arising under the Constitution, laws,

or treaties of the United States." 28 U.S.C. § 1331. Generally, whether the district courts have

federal question jurisdiction "is governed by the 'well-pleaded complaint rule,' which provides

that federal jurisdiction exists only when a federal question is presented on the face of the

plaintiffs properly pleaded complaint." Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

While the law that creates a cause of action will almost always determine whether the claim arises

under federal or state law, Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 808

(1986), in' a small number of cases a federal court will possess jurisdiction over a state law cause

of action where the "state-law claim necessarily raise[s] a stated federal issue, actually disputed

and substantial, which a federal forum may entertain without disturbing any congressionally

approved balance of federal and state judicial responsibilities." Grable & Sons Metal Prods., Inc.

v. Darue Eng g & Mfg., 545 U.S. 308, 314 (2005); see also Gunn v. Minton, 568 U.S. 251, 258

(2013) ("federal jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily




                                                   2
raised, (2) actually disputed, (3) substantial, and (4) capable ofresolution in federal court without

disrupting the federal-state balance approved by Congress.").

       There is no need for the Court to consider whether, as defendant argues, plaintiff could not

voluntarily dismiss its federal claims under Rule 41 because that rule speaks only of entire actions,

rather than particular claims. Plaintiff timely filed an amended complaint under Federal Rule of

Civil Procedure 15(a)(l)(B) on December 3, 2018, within twenty-one days of defendant's answer

to the original complaint. The amended complaint does not raise any claims which arise under

federal law. Even if plaintiffs claims for declaratory or injunctive relief raise federal issues, the

"mere presence of a federal issue in a state cause of action does not automatically confer federal-

questionjurisdiction." Merrell Dow, 478 U.S. at 813. Rather, federal questionjurisdiction depends

on whether plaintiffs claims "necessarily depend[] on resolution of a substantial question of

federal law." Mulcahey, 29 F.3d at 151. No such substantial question of federal law exists in this

case. Plaintiffs claims involve issues state law and local ordinances. Jurisdiction in this Court is,

therefore, not appropriate. The plaintiffs amended motion to remand must be granted.

                                          CONCLUSION

       For the above reasons, plaintiffs amended motion to remand [DE 16] is GRANTED. The

clerk is DIRECTED to REMAND this matter to Wake County Superior Court.



SO ORDERED, this //- day of December, 2018.




                                              TERRENCE W. BOYLE
                                              CHIEF UNITED STATES DISTRICT




                                                  3
